DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, identified as encompassing claims 1-16 is acknowledged.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Park et al. (US 2019/0280077 A1), hereinafter as Park. 

5.	Regarding Claim 1, Park discloses a display substrate (see in particular Figs. 1 and 4, and see [0039] “a stretchable substrate SS, a display unit DP”;
Note, the embodiment of Fig. 4 is primarily discussed in [0097-0105] and some similarities are not repeated), comprising:
	a substrate (element SS, see [0099] “substrate SS”), comprising a plurality of pixel island regions (see Fig. 1 area of each element DP, see [0039] “display unit DP”) spaced apart and a plurality of bridge regions (see Fig. 1 area bridging between elements DP) connecting adjacent pixel island regions;
thin film transistors (elements TFT, see [0069] “The display unit DP may include the thin film transistor TFT disposed on the island area IA”), disposed in the pixel island regions (see Fig. 4);
first signal lines (elements WP of the region of element DP, see [0099] “The wiring part WP may connect the display units DP disposed on the adjacent island areas IA through the hinge area HA.”), disposed in the pixel island regions (see Fig. 4 and [0099]); and
first connecting bridges (elements WP of the bridge regions between the elements DP, see [0099]), disposed in the bridge regions;
wherein the first signal lines are electrically connected to gates of the thin film transistors (see [0058] “The wiring part WP may include the first scan line Sn transmitting a first scan signal to each of the second gate electrode G2 and the third gate electrode G3 of the second thin film transistor T2 and the third thin film transistor T3, the second scan line S(n−1) transmitting a second scan signal to the fourth gate electrode G4 of the fourth thin film transistor T4, the third scan line S(n−2) transmitting a third scan signal to the seventh gate electrode G7 of the seventh thin film transistor T7”), the first connecting bridges are connected to the first signal lines in the adjacent pixel island regions along a first direction (first lateral direction), and the first connecting bridges and the first signal lines are disposed in a same layer as the gates of the thin film transistors (see Fig. 4 and [0100] “The wiring part WP may be disposed on the same layer as the gate electrode GE and may include the same material as the gate electrode GE.”). 

6.	Regarding Claim 2, Park discloses the display substrate according to claim 1, wherein the first connecting bridge, the first signal line, and the gate have a same resistivity (see Fig. 4 and [0100] “The wiring part WP may be disposed on the same layer as the gate electrode GE and may include the same material as the gate electrode GE.”).


7.	Regarding Claim 6, Park discloses the display substrate according to claim 1, wherein materials of the gate, the first signal line, and the first connecting bridge are the same (see Fig. 4 and [0100] “The wiring part WP may be disposed on the same layer as the gate electrode GE and may include the same material as the gate electrode GE.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as obvious over Park et al. (US 2019/0280077 A1), hereinafter as Park, in view of Lee et al. (US 2021/0134916 A1), hereinafter as Lee
[Hong et al. (US 2019/0296097 A1), hereinafter as Hong, is utilized herein as evidence]

9.	Regarding Claim 3, Park discloses the display substrate according to claim 2.
Park does not disclose wherein the resistivity is 1 μOhmcm to 4 μOhmcm.
Lee discloses a resistivity of 1 μhmcm to 4 μOhmcm (see [0130-0131] “When the additive material such as the first element and the second element may be contained by about 0.1 at % in the entire aluminum alloy, the resistivity value may be the lowest, for example, about 3.08 μΩcm” and see [0135] “the first lower layer GL1 including … aluminum alloy”)
	The aluminum alloy having the resistivity as taught by Lee is incorporated as an aluminum alloy having the resistivity of Park (see Park the material of element WP is incorporated as the aluminum alloy of Lee).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a resistivity of 1 μhmcm to 4 μOhmcm as taught by Lee as a resistivity of 1 μhmcm to 4 μOhmcm of Park because the combination provides a conductive material for providing a conductive path which can function as a gate electrode material in a display (see Lee [0135]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known conductive gate material in a display for another to obtain predictable results (see Lee [0135], also see evidentiary reference Hong [0132-0133] “The gate line 121 and the first capacitor electrode 128 formed on the gate insulating layer 140 may be made of metal … the metal may include … aluminum (Al) … or an alloy thereof”).

10.	Regarding Claim 5, Park discloses the display substrate according to claim 1 wherein the first connecting bridge, the first signal line, and the gate have a same material (see [0100] “The wiring part WP may be disposed on the same layer as the gate electrode GE and may include the same material as the gate electrode GE.”).
Park does not disclose an elongation at break of 1.5% to 3%.
Lee discloses an aluminum alloy material having a resistivity of 1 μhmcm to 4 μOhmcm (see [0130-0131] “When the additive material such as the first element and the second element may be contained by about 0.1 at % in the entire aluminum alloy, the resistivity value may be the lowest, for example, about 3.08 μΩcm” and see [0135] “the first lower layer GL1 including … aluminum alloy”).
	The aluminum alloy having the resistivity as taught by Lee is incorporated as an aluminum alloy having the resistivity of Park and Hong (see Park the material of element WP is incorporated as the aluminum alloy of Lee), wherein the combination discloses an elongation at break of 1.5% to 3% (the combination discloses a same aluminum alloy material having a same resistivity as the Applicant’s invention, see Applicant’s specification [0054] “the material selected for the gate is an aluminum alloy of 
which the resistivity is lower than that of Mo and the elongation at break is much higher than that of Mo”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the aluminum alloy material as taught by Lee as the aluminum alloy material of Park, wherein the combination discloses an elongation at break of 1.5% to 3% because the combination provides a conductive material for providing a conductive path which can function as a gate electrode material in a display (see Lee [0135]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known conductive gate material in a display for another to obtain predictable results (see Lee [0135] and also see Hong [0132-0133] “The gate line 121 and the first capacitor electrode 128 formed on the gate insulating layer 140 may be made of metal … the metal may include … aluminum (Al) … or an alloy thereof”).

11.	Regarding Claim 7, Park discloses the display substrate according to claim 6.
Park does not disclose wherein the material of the gate comprises an aluminum alloy.
Lee discloses wherein the material of the gate comprises an aluminum alloy (see [0131-0132] “When the additive material such as the first element and the second element may be contained by about 0.1 at % in the entire aluminum alloy, the resistivity value may be the lowest, for example, about 3.08 μΩcm” and see [0135] “the first lower layer GL1 including … aluminum alloy”).
The aluminum alloy as taught by Lee is incorporated as an aluminum alloy of Park and Hong (see Park the material of element WP is incorporated as the aluminum alloy of Lee).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the material of the gate comprises an aluminum alloy as taught by Lee as wherein the material of the gate comprises an aluminum alloy of Park because the combination provides a conductive material for providing a conductive path which can function as a gate electrode material in a display (see Lee [0135]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known conductive gate material in a display for another to obtain predictable results (see Lee [0135] and also see Hong [0132-0133] “The gate line 121 and the first capacitor electrode 128 formed on the gate insulating layer 140 may be made of metal … the metal may include … aluminum (Al) … or an alloy thereof”).

12.	Claim 4 is rejected under 35 U.S.C. 103 as obvious over Park et al. (US 2019/0280077 A1), hereinafter as Park, in view of Kishida et al. (US 2015/0200113 A1), hereinafter as Kishida.

13.	Regarding Claim 4, Park discloses the display substrate according to claim 1.
Park does not disclose wherein the gate has a thickness of 300 nm to 500 nm along a direction perpendicular to a bearing surface of the substrate.
Kishida discloses wherein the gate has a thickness of 300 nm to 500 nm along a direction perpendicular to a bearing surface of the substrate (see [0061] “The gate electrode 120 has a film thickness of from 20 nm to 500 nm” and see [0062] “the material for the gate electrode 120 may include: metal such as … aluminum … a metal alloy”;
see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
	The thickness of the gate as taught by Kishida is incorporated as a thickness of the gate of Park.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the gate has a thickness of 300 nm to 500 nm along a direction perpendicular to a bearing surface of the substrate as taught by Kishida as wherein the gate has a thickness of 300 nm to 500 nm along a direction perpendicular to a bearing surface of the substrate of Park because the combination provides a specific gate electrode and wiring thickness appropriate to provide desired electrical and structural properties in a flexible display (see Kishida [0060-0061]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known conductive gate material thickness in a display for another to obtain predictable results (see Kishida [0061]).

14.	Claims 8-11 are rejected under 35 U.S.C. 103 as obvious over Park et al. (US 2019/0280077 A1), hereinafter as Park, in view of Hong et al. (US 2019/0296097 A1), hereinafter as Hong

15.	Regarding Claim 8, Park discloses the display substrate according to claim 1, further comprising second connecting bridges disposed in the bridge regions (the data line element DA of the bridge regions, see [0058] “The wiring part WP may include … the data line DA transmitting a data signal to the second source electrode S2 of the second thin film transistor T2”) and second signal lines disposed in the pixel island regions (the data line element DA of the pixel island regions, see [0058] “The wiring part WP may include … the data line DA transmitting a data signal to the second source electrode S2 of the second thin film transistor T2”).
	Park does not appear to explicitly disclose wherein the second signal lines are electrically connected to sources/drains of the thin film transistors, the second connecting bridges are connected to the second signal lines in the adjacent pixel island regions along a second direction, the second connecting bridges and the second signal lines are disposed in the same layer as the sources/drains of the thin film transistors, and the first direction intersects the second direction.
	Hong discloses (see Fig. 1) wherein the second signal lines (elements D of the pixel island regions, see [0053] “The display panel 300 may include a plurality of pixels PXL, a plurality of data lines D1 to Dq connected to the pixels PXL, and a plurality of scan lines S1 to Sp connected to the pixels PXL.”) are electrically connected to sources/drains of the thin film transistors (see Fig. 4 data line element D connected to source/drains of the thin film transistors T1 of each pixel, see [0085-0086]), the second connecting bridges are connected to the second signal lines in the adjacent pixel island regions along a second direction (see Fig. 1 elements D of the bridge regions along a second vertical direction), the second connecting bridges and the second signal lines are disposed in the same layer as the sources/drains of the thin film transistors (see Figs. 4, 8 and [0125, 0172, 0177] “the wire DVL may extend to the island IS via the bridge BR, and the wire DVL may be disposed on the organic material layer at the bridge BR. The wire DVL may be formed simultaneously with a source electrode or a drain electrode of a transistor during a same process by using a same material as the source or drain electrode”), and the first direction intersects the second direction (see Fig. 1 first lateral direction of the scanning line elements S intersect with the second vertical direction of the data line elements D).
	The array of pixels of the display such that the data lines connect to the source/drains of the thin film transistors of each pixel as taught by Hong is incorporated as the array of pixels of the display such that the data lines connect to the source/drains of the thin film transistors of each pixel of Park (see Park Fig. 1 shows a pixel array for which the wiring connection of scan lines and data lines as taught by Hong is incorporated).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the second signal lines are electrically connected to sources/drains of the thin film transistors, the second connecting bridges are connected to the second signal lines in the adjacent pixel island regions along a second direction, the second connecting bridges and the second signal lines are disposed in the same layer as the sources/drains of the thin film transistors, and the first direction intersects the second direction as taught by Hong as wherein the second signal lines are electrically connected to sources/drains of the thin film transistors, the second connecting bridges are connected to the second signal lines in the adjacent pixel island regions along a second direction, the second connecting bridges and the second signal lines are disposed in the same layer as the sources/drains of the thin film transistors, and the first direction intersects the second direction of Park because the combination allows for providing driving voltage to each the source/drains of the thin film transistors in adjacent pixel islands through a common line formed in a same layer and material as the source/drains of the thin film transistors (see Hong Figs. 1, 4, 8 and [0125, 0172, 0177]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known pixel array configuration in a flexible display for another to obtain predictable results (see Hong Figs. 1, 4, 8 and [0125, 0172, 0177]).

16.	Regarding Claim 9, Park and Hong disclose the display substrate according to claim 8, wherein the first direction is perpendicular to the second direction (see Hong Fig. 1 first lateral direction second vertical direction).


17.	Regarding Claim 10, Park and Hong disclose the display substrate according to claim 8, wherein the first signal line extends along the first direction (see Hong Fig. 1 element S along the first lateral direction), and the second signal line extends along the second direction (see Hong Fig. 1 element D along the second vertical direction).

18.	Regarding Claim 11, Park and Hong disclose the display substrate according to claim 8, wherein the first signal line is a scanning line (scanning line element S), and the second signal line is a data line (data line element D).

19.	Claim 12 is rejected under 35 U.S.C. 103 as obvious over Park et al. (US 2019/0280077 A1), hereinafter as Park, in view of Ma et al. (CN 108878486 A, see attached translation document), hereinafter as Ma.

20.	Regarding Claim 12, Park discloses the display substrate according to claim 1, wherein the thin film transistor comprises an active layer (see Fig. 4 element AL, see [0070] “active layer AL”), a first gate insulating layer (element GL, see [0077] “gate insulating layer GL”), a first gate (element GE, see [0070] “gate electrode GE”), a second gate insulating layer (element DL, see [0077] “insulating layer DL”), a dielectric layer (element VL, see [0081] “insulating layer VL”), and a source/drain layer (elements SE/DE see [0078] “source electrode SE and drain electrode DE”) which are disposed on the substrate and sequentially laminated (see Fig. 4);
wherein the first connecting bridge and the first signal line are disposed in a same layer as the first gate (see Fig. 4 element WP in a same layer as element GE), or the first connecting bridge and the first signal line are disposed in a same layer as the second gate.
Park does not appear to explicitly disclose a second gate.
	Ma discloses a second gate (see attached translation document pg. 17 Fig. 6 and pg. 5 “It should be noted that the double-gate transistor structure of this example embodiment the display substrate
can be the single gate transistor structure shown in FIG. 6 in FIG. 2, or, to not limited here.”).
	The second gate as taught by Ma is incorporated as a second gate of Park.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a second gate as taught by Ma as a second gate of Park because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known number of gates of a transistor in a similar display device for another in which the two are provided as known predictable alternatives (see Ma pg. 5).

21.	Claim 13 is rejected under 35 U.S.C. 103 as obvious over Park et al. (US 2019/0280077 A1), hereinafter as Park, in view of Ma et al. (CN 108878486 A, see attached translation document), hereinafter as Ma, in view of Lee et al. (US 2017/0170206 A1), hereinafter as Lee.

22.	Regarding Claim 13, insofar as the claim can be interpreted and understood despite the 112b issues, Park and Ma disclose the display substrate according to claim 12, comprising:
a base substrate (element SS, see [0098] “substrate SS”);
Park and Ma do not appear to explicitly disclose a polyimide film layer disposed on a side of the base substrate; a first buffer layer disposed on a side of the polyimide film layer distal from the base substrate; and a second buffer layer disposed on a side of the first buffer layer distal from the polyimide film layer; wherein the active layer is disposed on a side of the second buffer layer distal from the first buffer layer.
Lee discloses (see Fig. 6) a base substrate (element 201 see [0048] “substrate 210”); a polyimide film layer (element 220, see [0050] “layer 220 is arranged on the substrate 210, and may be made of, but not limited to, PI (polyimide)”) disposed on a side of the base substrate (on an upper side); a first buffer layer (element 240, see [0048] “buffer layer 204”) disposed on a side of the polyimide film layer distal from the base substrate (see Fig. 6); and a second buffer layer (element 250, see [0048] “multi-buffer layer 250”) disposed on a side of the first buffer layer distal from the polyimide film layer (see Fig. 6); wherein the active layer (element 110, see [0054] “active layer 110”) is disposed on a side of the second buffer layer distal from the first buffer layer (see Fig. 6).
The protective layers between the substrate and the active layer as taught by Lee is incorporated as protective layers between the substrate and the active layer of Park (see Fig. 4 of Park between element SS and AL instead of element BL).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a polyimide film layer disposed on a side of the base substrate; a first buffer layer disposed on a side of the polyimide film layer distal from the base substrate; and a second buffer layer disposed on a side of the first buffer layer distal from the polyimide film layer; wherein the active layer is disposed on a side of the second buffer layer distal from the first buffer layer as taught by Lee as a polyimide film layer disposed on a side of the base substrate; a first buffer layer disposed on a side of the polyimide film layer distal from the base substrate; and a second buffer layer disposed on a side of the first buffer layer distal from the polyimide film layer; wherein the active layer is disposed on a side of the second buffer layer distal from the first buffer layer of Park and Ma because the combination provides flexibility with crack prevention, and prevention of external water or humidity from permeating to the display (see Lee [0020, 0051-0055]).

23.	Claim 15 is rejected under 35 U.S.C. 103 as obvious over Park et al. (US 2019/0280077 A1), hereinafter as Park, in view of Hong et al. (US 2019/0296097 A1), hereinafter as Hong

24.	Regarding Claim 15, Park discloses a display device (see in particular Figs. 1 and 4, and see [0039] “a display unit DP”;
Note, the embodiment of Fig. 4 is primarily discussed in [0097-0105] and some similarities are not repeated), comprising a display substrate (see [0039] “a stretchable substrate SS), wherein
the display substrate comprises a substrate (see [0039] “a stretchable substrate SS), thin film transistors (elements TFT, see [0069] “The display unit DP may include the thin film transistor TFT disposed on the island area IA”), first signal lines (elements WP of the region of element DP, see [0099] “The wiring part WP may connect the display units DP disposed on the adjacent island areas IA through the hinge area HA.”), and first connecting bridges (elements WP of the bridge regions between the elements DP, see [0099]); wherein the substrate comprises a plurality of pixel island regions spaced apart (see Fig. 1 area of each element DP, see [0039] “display unit DP”) and a plurality of bridge regions (see Fig. 1 area bridging between elements DP) connecting adjacent pixel island regions (see Fig. 1), the thin film transistors are disposed in the pixel island regions (see Fig. 4 and [0069] “The display unit DP may include the thin film transistor TFT disposed on the island area IA”), the first signal lines are disposed in the pixel island regions (see Fig. 4), the first connecting bridges are disposed in the bridge regions (see Fig. 4), the first signal lines are electrically connected to gates of the thin film transistors (see [0058] “The wiring part WP may include the first scan line Sn transmitting a first scan signal to each of the second gate electrode G2 and the third gate electrode G3 of the second thin film transistor T2 and the third thin film transistor T3, the second scan line S(n−1) transmitting a second scan signal to the fourth gate electrode G4 of the fourth thin film transistor T4, the third scan line S(n−2) transmitting a third scan signal to the seventh gate electrode G7 of the seventh thin film transistor T7”), the first connecting bridges are connected to the first signal lines in the adjacent pixel island regions along a first direction (see [0058]), and the first connecting bridges and the first signal lines are disposed in the same layer as the gates of the thin film transistors (see [0100] “The wiring part WP may be disposed on the same layer as the gate electrode GE and may include the same material as the gate electrode GE.”); 	Park does not appear to explicitly disclose a driving module; and the driving module is electrically connected to the first signal line and configured to provide a driving signal for the first signal line.
	Hong discloses (see Figs. 1 and 4) a driving module (element 410, see [0058] “scan driver 410”); and the driving module is electrically connected to the first signal line and configured to provide a driving signal for the first signal line (elements S respectively connected to the element 410 to provide driving signal, see [0058]).
	The driving module for providing a driving signal for the scan lines of the pixel array as taught by Hong is incorporated as a driving module for providing a driving signal for the scan lines of the pixel array of Park (see Park Fig. 1 shows a pixel array for which the wiring connection of scan lines and data lines to respective drivers as taught by Hong is incorporated).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a driving module; and the driving module is electrically connected to the first signal line and configured to provide a driving signal for the first signal line as taught by Hong as a driving module; and the driving module is electrically connected to the first signal line and configured to provide a driving signal for the first signal line of Park because the combination allows for providing driving voltage to each the source/drains of the thin film transistors in adjacent pixel islands through a common line formed in a same layer and material as the source/drains of the thin film transistors (see Hong Figs. 1, 4, 8 and [0125, 0172, 0177]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known pixel array configuration in a flexible display for another to obtain predictable results (see Hong Figs. 1, 4, 8 and [0125, 0172, 0177]).

25.	Claim 16 is rejected under 35 U.S.C. 103 as obvious over Park et al. (US 2019/0280077 A1), hereinafter as Park, in view of Hong et al. (US 2019/0296097 A1), hereinafter as Hong, in view of Lee et al. (US 2021/0134916 A1), hereinafter as Lee

26.	Regarding Claim 16, Park and Hong disclose the display device according to claim 15, wherein the first connecting bridge, the first signal line and the gate have the same resistivity (see [0100] “The wiring part WP may be disposed on the same layer as the gate electrode GE and may include the same material as the gate electrode GE.”).
Park and Hong do not explicitly disclose a resistivity of 1 μhmcm to 4 μOhmcm.
Lee discloses a resistivity of 1 μhmcm to 4 μOhmcm (see [0130-0131] “When the additive material such as the first element and the second element may be contained by about 0.1 at % in the entire aluminum alloy, the resistivity value may be the lowest, for example, about 3.08 μΩcm” and see [0135] “the first lower layer GL1 including … aluminum alloy”)
	The aluminum alloy having the resistivity as taught by Lee is incorporated as an aluminum alloy having the resistivity of Park and Hong (see Park the material of element WP is incorporated as the aluminum alloy of Lee).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a resistivity of 1 μhmcm to 4 μOhmcm as taught by Lee as a resistivity of 1 μhmcm to 4 μOhmcm of Park and Hong because the combination provides a conductive material for providing a conductive path which can function as a gate electrode material in a display (see Lee [0135]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known conductive gate material in a display for another to obtain predictable results (see Lee [0135] and also see Hong [0132-0133] “The gate line 121 and the first capacitor electrode 128 formed on the gate insulating layer 140 may be made of metal … the metal may include … aluminum (Al) … or an alloy thereof”).

Allowable Subject Matter
27.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reason for indicating allowable subject matter: the prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

28.	Claim 14, “the first signal line extends along the first direction, the first connecting bridge, the first signal line, and the gate are all made of an aluminum alloy and have an elongation at break of 1.5% to 3%, and the gate has a thickness of 300 nm to 500 nm along a direction perpendicular to the bearing surface of the substrate; and the display substrate further comprises second connecting bridges disposed in the bridge regions and second signal lines disposed in the pixel island regions, wherein the second signal lines are electrically connected to the sources/drains of the thin film transistors and extend along the second direction; the second connecting bridges are electrically connected to the second signal lines in the adjacent pixel island regions along the second direction; both the second connecting bridges and the second signal lines are disposed in the same layer as the sources/drains of the thin film transistors” – as instantly claimed and in combination with the additionally claimed limitations; particularly, it is noted that though the cited prior arts of record may disclose the limitations separately, a combination would not have been obvious to one having ordinary skill in the art at the time the invention was effectively filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818